 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND ALFORD BRADFORD,                          No. 1:17-cv-01128-DAD-SAB
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    C. OGBUEHI, et al.,                               CERTAIN CLAIMS AND DEFENDANTS
15                       Defendants.                    (Doc. No. 19)
16

17

18          Plaintiff Raymond Alford Bradford is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 29, 2018, the court screened plaintiff’s first amended complaint and found that

22   it stated a cognizable claim against defendants Usher, Rimbach, German, Ulit, Spaeth and Sao for

23   violation of the Eighth Amendment. (Doc. No. 17.) The court also notified plaintiff of

24   deficiencies in his allegations in other respects, and ordered him to notify the court whether he

25   wished to proceed on the claim found by the court to be cognizable, or instead wished to file a

26   second amended complaint. (Id at 6.) On September 19, 2018, plaintiff objected to the screening

27   order and argued that he had sufficiently stated a claim against all named defendants. (Doc. No.

28   18.)
                                                       1
 1           On September 21, 2018, the assigned magistrate judge construed plaintiff’s objection as a

 2   notification that he declined to file a second amended complaint and issued findings and

 3   recommendations, recommending that this action proceed only against defendants Usher,

 4   Rimbach, German, Ulit, Spaeth, and Sao, in their individual capacities, for violation of the Eighth

 5   Amendment, and that all other claims and defendants be dismissed. (Doc. No. 19.) The findings

 6   and recommendations were served on plaintiff and contained notice that any objections thereto

 7   were to be filed within thirty days after service. (Id. at 7.) Plaintiff timely filed objections on

 8   October 18, 2018. (Doc. No. 20.)

 9           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

10   conducted a de novo review of this case. Having carefully reviewed the entire file, including

11   plaintiff’s objections, the undersigned concludes the findings and recommendations are supported

12   by the record and by proper analysis.

13           Plaintiff again asserts in his objections that he sufficiently stated a claim based on his

14   allegations with respect to his Deep Vein Thrombosis (DVT) condition and his claim of

15   retaliation. However, with respect to DVT, the magistrate judge found that this claim was wholly

16   separate from plaintiff’s Valley Fever claim, and therefore could not be brought in the same

17   action pursuant to Federal Rule of Civil Procedure 18(a). Plaintiff’s objections do not call that

18   finding into question. The court also concurs with the magistrate judge’s finding that even

19   construed liberally, the operative complaint fails to allege facts sufficient to state a claim for

20   retaliation.
21           Finally, the court notes that plaintiff in his objections refers to the assigned magistrate

22   judge as “boneheaded,” and states that the judge “should throw himself under the bus, out of

23   court, and off this case. . . .” (Doc. No. 20 at 5.) Plaintiff has previously used such language in

24   referring to the assigned magistrate judge (Doc. No. 18 at 1), and was warned that use of

25   inappropriate language and harassing conduct is sanctionable, and would result in the dismissal of

26   this action if repeated. (Doc. No. 19 at 7.) At this time, the court will exercise its discretion not
27   to immediately dismiss this action. However, plaintiff is advised that any further similar breaches

28   of decorum will result in the dismissal of this action as an appropriate sanction.
                                                         2
 1        For these reasons,

 2        1.     The findings and recommendations issued on September 21, 2018 (Doc. No. 19)

 3               are adopted in full;

 4        2.     This action proceeds on plaintiff’s claim against defendants Usher, Rimbach,

 5               German, Ulit, Spaeth, and Sao for violation of the Eighth Amendment based on

 6               plaintiff’s allegations related to Valley Fever;

 7        3.     All other claims and defendants are dismissed; and

 8        4.     This case is referred back to the assigned magistrate judge for further proceedings.

 9   IT IS SO ORDERED.
10
       Dated:   December 4, 2018
11                                                   UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
